                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:18-cv-00106-RJC-DSC

MALCOLM WIENER,                                    )
                                                   )
             Plaintiff,                            )
                                                   )
              v.                                   )
                                                   )        ORDER
AXA EQUITABLE LIFE INSURANCE                       )
COMPANY,                                           )
                                                   )
             Defendant.                            )
                                                   )

      THIS MATTER comes before the Court sua sponte. Due to the COVID-19

global pandemic, the trial of this matter is hereby CONTINUED to July 6, 2020.




                           Signed: April 6, 2020
